Citation Nr: 0213905	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  98-09 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether an August 1988 RO administrative decision, 
determining that the character of the appellant's discharge 
from service was a bar to VA benefits (exclusive of health 
care under Chapter 17, Title 38, United States Code), should 
be reversed or amended on the basis of clear and unmistakable 
error (CUE).

2.  Whether the character of the appellant's discharge is a 
bar to VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The appellant had active service from May 1970 to March 1971, 
including service in Vietnam from October 1970 to March 1971.  
He was separated from service under conditions other than 
honorable.

This matter came to the Board of Veterans' Appeals (Board) 
from September 1995 and later RO decisions that determined 
the August 1988 administrative decision, determining that the 
appellant's discharge from military service was issued under 
conditions that constituted a bar to the payment of VA 
benefits, did not contain CUE, that he was not insane at the 
time he committed the offense that resulted in his discharge 
under other than honorable conditions, and that he was not 
entitled to VA benefits based on the character of his 
discharge.  In April 2000 and February 2001, the Board 
remanded the case to the RO for additional action.



FINDINGS OF FACT

1.  The appellant's service in March 1971 was terminated by a 
discharge under other than honorable conditions for the good 
of the service for his refusal to obey an order from an 
officer to go to the field with his unit in the combat zone. 

2.  In July 1977, the service department upgraded the 
appellant's discharge from under other than honorable 
conditions to a discharge under honorable conditions 
(general) under the Department of Defense's special discharge 
review program.

3.  The August 1988 RO administrative decision determined 
that the appellant was not entitled to VA benefits based on 
his upgraded discharge because his offense in service was a 
bar to benefits that was not removed by the upgrade.

4.  The appellant was not insane at the time of commission of 
the willful misconduct leading to his other than honorable 
discharge.

5.  There was a tenable basis for the August 1988 RO 
administrative decision.



CONCLUSIONS OF LAW

1.  The August 1988 RO administrative decision, determining 
that the appellant's discharge was a bar to VA benefits, did 
not contain CUE.  38 C.F.R. § 3.105(a) (2001).

2.  The appellant's character of discharge from service 
constitutes a bar to the receipt of VA benefits.  38 U.S.C.A. 
§§ 101(2), 5303 (West 1991); 38 C.F.R. § 3.12 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
appellant's claim for VA benefits based on the character of 
his discharge, and that the requirements of the VCAA have in 
effect been satisfied.

The appellant and his representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim for VA benefits based on the 
character of the appellant's discharge, that essentially 
notify them of the evidence needed by the appellant to 
prevail on the claim.  There is no identified evidence that 
has not been accounted for and the appellant's representative 
has been given the opportunity to submit written argument.  
In a June 2002 letter, the RO notified the appellant of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without providing additional assistance to him in 
the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the appellant is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

The appellant had active service from May 1970 to March 1971.  
He was separated from service under conditions other than 
honorable.

Service personnel records reveal that the appellant's service 
in March 1971 was terminated for the good of the service 
because he refused to obey an order from an officer to go to 
the field with his unit in the combat zone.  These records 
show he had been recommended for a special court martial.  

Service medical records do not show that the appellant was 
treated for mental problems.  On a report of medical history 
completed in February 1971 in conjunction with his medical 
examination for separation from service, he reported no 
psychiatric problems.  The report of his medical examination 
at that time was negative for a psychiatric disability.

Service department documents reveal that the appellant 
applied in May 1977 for an upgrade in his discharge under the 
Department of Defense special discharge review program.  In 
July 1977, his discharge was upgraded from under other than 
honorable conditions to under honorable conditions (general).

An RO administrative decision in August 1988 determined that 
the appellant was not entitled to VA benefits because the 
character of his discharge was a bar.  It was determined that 
the upgrade in his discharge under the Department of 
Defense's special discharge review program did not remove 
that bar.

The appellant claims CUE in the August 1988 RO administrative 
decision.  A review of the appellant's claims folder shows 
that various VA medical reports of his treatment for 
psychiatric problems in the 1980's and 1990's have been 
submitted.  The issue of whether there was CUE in the August 
1988 RO administrative decision must be considered on the 
evidence then of record.

The appellant's statements, including his testimony before 
the undersigned at a hearing in August 2000, are to the 
effect that the August 1988 RO administrative decision, 
determining that his discharge from service is a bar to VA 
benefits, contains CUE because he was insane at the time of 
his conduct in service that led to the other than honorable 
discharge due to underlying post-traumatic stress disorder 
(PTSD).  Previous determinations of the RO are final and 
binding, and will be accepted as correct in the absence of 
CUE.  38 C.F.R. § 3.105(a).  CUE is a very specific and rare 
kind of error; it is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

Further, with respect to the first prong of the CUE test, the 
Court has held that allegations that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Baldwin v. West, 13 
Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  Similarly, absent VA's commission of "a grave 
procedural error," see Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of CUE.  Tetro 
v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).

As noted above, the VCAA redefined VA's duty to assist a 
claimant in the development of a claim.  The Board notes that 
recently in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) rendered several holdings which 
were subsequently addressed in a precedent opinion of the VA 
General Counsel.  In VAOPGCPREC 12-2001 it was held, in 
essence, that Roberson conflicted with other caselaw of the 
Federal Circuit and did not overrule the conflicting cases.  
Thus, it was held in the VAOPGCPREC 12-2001 that the standard 
for adjudication of alleged CUE remained the same and that 
there was no duty to fully develop a motion alleging CUE 
because there is nothing to develop in light of the fact that 
a determination of CUE is limited to the evidence on file, or 
constructively on file, at the time of the decision being 
challenged.  Also see, Parker v. Principi, 15 Vet. App. 407 
(2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).

Compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a).  A discharge or release from service under certain 
conditions is considered to have been issued under 
dishonorable conditions unless it is found that the person 
was insane at the time of commission of the offenses causing 
such release or discharge.  38 C.F.R. § 3.12(b).

Types of discharge deemed dishonorable for VA purposes 
include, in pertinent part, a discharge under other than 
honorable conditions for willful and persistent misconduct.  
A discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful, and meritorious.  38 C.F.R. 
§ 3.12(d)(4).  In this case, the evidence indicates that the 
appellant's offense in service that led to his other than 
honorable discharge was his refusal to obey an order from an 
officer to go to the field with his unit in the combat zone.  
This offense was not minor.

The bar to VA benefits based on the above character of his 
discharge applies to persons awarded an honorable or general 
discharge prior to October 8, 1977, under one of the programs 
listed in paragraph (h) of 38 C.F.R. § 3.12, and to any 
person who prior to October 8, 1977, had not otherwise 
established basic eligibility to receive VA benefits.  The 
term "established basic eligibility to receive VA Benefits" 
means either a VA determination that an other than honorable 
discharge was issued under conditions other than 
dishonorable, or an upgraded honorable or general discharge 
issued prior to October 8, 1977, under criteria other than 
those prescribed by one of the programs listed in paragraph 
(h).

According to section (h), unless a discharge review board 
established under 10 U.S.C. 1553 determines on an individual 
case basis that the discharge would be upgraded under uniform 
standards meeting the requirements set forth in 38 C.F.R. 
§ 3.12(g), an honorable or general discharge awarded under 
one of the following programs does not remove any bar to 
benefits imposed under this section: (1) the President's 
directive of January 19, 1977, implementing Presidential 
Proclamation 4313 of September 16, 1974; (2) the Department 
of Defense's special discharge review program effective April 
5, 1977; or (3) any discharge review program implemented 
after April 5, 1977, that does not apply to all persons 
administratively discharged or released from active military 
service under other than honorable conditions.  38 C.F.R. 
§ 3.12(h).

The Board emphasizes that it is not making a determination as 
to the official record of the appellant's discharge, that 
determination is in the sole purview of the service 
department.  Any disagreement the appellant has with a 
discharge classification must be raised with the service 
department board for correction of military records.  Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he or she resides.  38 C.F.R. § 3.354(a) (2001).

The provisions of 38 C.F.R. § 3.354(a) must be interpreted in 
light of the commonly accepted definition of "insanity."  
VAOPGCPREC 20-97 (citing to Black's Law Dictionary and 
Dorland's Illustrated Medical Dictionary).

Service medical records do not show that the appellant had a 
mental disorder.  Nor was other medical or competent evidence 
of record in August 1988 showing that the appellant was 
insane at the time of his offense in service that led to his 
other than other than honorable discharge.

In light of the evidence of record in August 1988, the Board 
finds that the RO administrative decision that the 
appellant's character of discharge from service in March 1971 
was a bar to his receipt of VA benefits was supported by the 
evidence then of record.  It is clear from the evidence then 
of record that the appellant was discharged under other than 
honorable conditions for refusing to obey an order from an 
officer to go to the field with his unit in the combat zone.  
38 C.F.R. § 3.12(d)(4).  The Board recognizes that the 
appellant's discharge was upgraded to under honorable 
conditions or general by the Department of Defense's special 
discharge review program in July 1977, but that upgraded 
discharge did not remove the bar to VA benefits.  38 C.F.R. 
§ 3.12(h)(2).  Hence, the Board finds that there was a 
tenable basis for the August 1988 RO administrative 
determination that the appellant's discharge from service was 
a bar to VA benefits and that there was no CUE in that 
determination.

The appellant now claims that he is entitled to VA benefits 
and that the character of his discharge is not a bar to such 
benefits.  The submission of new and material evidence is not 
required to reopen his claim for VA benefits because finality 
as understood under 38 U.S.C.A. § 5108 (West 1991) does not 
apply to decisions denying veteran status.  D'Amico v. West, 
12 Vet. App. 264 (1999).

After the August 1988 RO administrative decision, the 
appellant submitted VA medical reports of his psychiatric 
treatment in the 1980's and 1990's, and testified at a 
hearing before the undersigned to the effect that he was 
insane at the time of his offenses in service due to 
underlying PTSD.  Insanity must be shown to exist only at the 
time of the commission of the offense leading to discharge.  
Struck v. Brown, 9 Vet. App. 145, 154 (1996) (citing Helige 
v. Principi, 4 Vet. App. 32, 34 (1993) (emphasis added).  In 
addition, while there need not be a causal connection between 
the insanity and the misconduct, there still must be 
competent evidence establishing that the appellant was insane 
at the time of his offenses leading to this other than 
honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 
(1995).  The medical evidence now of record does not show 
that the appellant was insane in service.

Nor are the appellant's lay statements to the effect that he 
was insane in service considered competent evidence because 
the record does not show that he has the training, experience 
or education to make medical diagnoses, statements or 
opinions.  38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Nor does the record show that the 
character of the appellant's discharge was upgraded other 
than under Department of Defense's special discharge review 
program in 1977.

Thus, based on all of the foregoing, the Board finds that the 
discharge of the appellant from military service in March 
1971 was due to willful and persistent misconduct, and was 
therefore dishonorable for the purpose of VA benefits.  
Therefore, basic eligibility for VA benefits is denied as 
there is a character of discharge bar for such benefits.  
38 C.F.R. § 3.12



ORDER

The August 1988 RO administrative decision, determining that 
the character of the appellant's discharge from service was a 
bar to VA benefits, did not contain CUE, and the claim to 
reverse or amend that decision is denied.

The character of the appellant's discharge from service is a 
bar to receipt of VA benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

